*311The opinion of the court was delivered by
Burch, J.:
The defendant was convicted of statutory rape, and appeals.
Two questions are presented: First, that no more than an attempt was proved, and second, that no instruction relating to attempt was given the jury. The evidence need not be stated. It was abundantly sufficient to establish the completed crime. No instruction relating to attempt was requested, and under the circumstances failure to give such an instruction did not constitute prejudicial error (The State v. Winter, 81 Kan. 414, 105 Pac. 516).
The judgment of the district court is affirmed.